i          i        i                                                                                i       i        i




                                         MEMORANDUM OPINION

                                               No. 04-08-00894-CV

           IN RE C.F. JORDAN, L.P. D/B/A JORDAN CONSTRUCTION SERVICES

                                        Original Mandamus Proceeding1


PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 17, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 8, 2008, relator C.F. Jordan, L.P. d/b/a Jordan Construction Services

(“Jordan”) filed a petition for writ of mandamus, and a motion for emergency relief. The court has

considered relator’s petition and motion, along with the reply and appendix filed by the real party

in interest, and is of the opinion that relator is not entitled to the relief sought. See TEX . R. APP . P.

52.8(a). Accordingly, relator’s petition for writ of mandamus and motion for emergency relief are

denied. See TEX . R. APP . P. 52.7(a), 52.8(a). Relator shall pay all costs incurred in this proceeding.


                                                                           PER CURIAM


           1
          … T his original proceeding arises out of Cause No. 2007-CI-08872, styled Alamo Area Mutual Housing
Association, Inc. v. Sage Architecture, Inc., C.F. Jordan, L.P. d/b/a Jordan Construction Services, et al., pending in the
57th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel presiding.